MEMORANDUM **
Vance Walker Wharton appeals the district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition challenging the prison’s revocation of thirteen days of his accumulated good conduct time. We dismiss.
Because the Bureau of Prisons has since released Wharton from custody, this Court lacks the ability to remedy his grievance, which renders moot his habeas petition. See United States v. Johnson, 529 U.S. 53, 56-60, 120 S.Ct. 1114, 1117-19, 146 L.Ed.2d 39 (2000) (holding that length of federal supervised release term may not be reduced by reason of excess incarcerated time); Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir.1998) (holding appeal moot where habeas petitioner on probation sought revoked good time credits, because under New Mexico law, the mandatory term of probation would not be affected by a retroactive application of good time credits), cf. Zichko v. Idaho, 247 F.3d 1015, 1019 (9th Cir.2001) (“The general rule concerning mootness has long been that a petition for habeas corpus becomes moot when a prisoner completes his sentence before the court has addressed the merits of his petition.”).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Verdin, 243 F.3d 1174 (9th Cir.), cert. denied, — U.S. -, 122 S.Ct. 178, - L.Ed.2d- (2001), does not apply here, because: (1) the former inmate there directly appealed his conviction, which (2) if overturned or reduced, would have necessarily affected the length of supervised release. See id. at 1178-79.